Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Amended Claims of November 17, 2021 overcome all references and define novel subject matter. In particular, the claims require a specific arrangement of a valve receiving passage and valve member received from below into a cap in conjunction with a vent and drink passage. Additional elements such as a deformable sealing ring, removable spout arrangement are also novel in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIDEON R WEINERTH/Examiner, Art Unit 3736